Title: To George Washington from William Heath, 16 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West point October 16. 1780
                  
                  I arrived at Mr Mandeville’s the last Evening, intended this day
                     to have continued my journey for Head quarters; but crossing over to this place
                     this morning to speak with General Greene, had the honor to receive your
                     Excellency’s Commands of the 14th instant, to which I shall endeavor to pay
                     strict attention. I have the honor to be With the greatest Respect Your
                     Excellency’s Most obedient Servant
                  
                  
                     W. Heath
                  
               